        Case 3:19-cv-00301-SDD-RLB       Document 170     07/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF LOUISIANA

JOHN POULLARD
                                                                   CIVIL ACTION
VERSUS
                                                                   19-301-SDD-RLB
JOHN BEL EDWARDS, ET AL.

                                       RULING

       The Court has carefully considered the Motion for Summary Judgment1 filed by

James Ashley, James Cruz, John Bel Edwards, Joseph Lamatiniere, James LeBlanc,

Joseph McKneely, John Reed, Elmo Ross, Darrel Vannoy, and Antonio Whitaker, the

record, the law applicable to this action, and the Report and Recommendations2 of United

States Magistrate Judge Richard L. Bourgeois, Jr., dated March 30, 2020.

       The Court hereby approves the Report and Recommendations of the Magistrate

Judge and adopts them as the Court’s opinion herein.

       ACCORDINGLY, the Defendants' Motion for Summary Judgment3 is hereby

granted in part, and the Plaintiff's claims against Defendant, Joseph McKneely, are

hereby dismissed without prejudice pursuant to Heck v. Humphrey, 512 U.S. 477 (1994).

       IT IS FURTHER ORDERED that in all other regards the Motion (Rec. Doc. 16) is

hereby denied, and this matter is referred back to the Magistrate Judge for further

proceedings.

       Signed in Baton Rouge, Louisiana on July 31, 2020.


                                     S
                                    CHIEF JUDGE SHELLY D. DICK
                                    UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF LOUISIANA
1
  Rec. Doc. 16.
2
  Rec. Doc. 117.
3
  Rec. Doc. 16.
